Citation Nr: 1128457	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 				



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge; however, he later withdrew his request in a July 2010 statement.  Thus, there is no outstanding request for a hearing before the Board


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in March 2007, prior to the initial decision on the claim in May 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.   The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the March 2007 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x- rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse. The letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The March 2007 letter further informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also explained how effective dates were determined.  

Moreover, the March 2007 letter informed the Veteran of the division of responsibilities in obtaining evidence to support his claim.  He was advised of the evidence that VA would obtain and of the information and evidence that he must provide.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are pertinent to his claim, and as previously noted, he withdrew his request for a hearing before the Board.  

The Veteran was also afforded VA examinations in April 2007 and April 2009 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a mental status examination and fully address the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 50 percent evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent disability evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2010).

In this case, the Veteran submitted a claim for an increased rating for his PTSD in February 2007.   A May 2007 rating decision continued the 50 percent rating, and the Veteran appealed.   In a June 2009 letter and rating decision, the RO subsequently proposed to reduce the Veteran's rating for PTSD from 50 percent to 30 percent.  However, an April 2010 rating decision continued the Veteran's 50 percent rating.  Nevertheless, the Veteran continued his appeal asserting that his PTSD warranted a higher rating.

VA treatment records dated from May 2006 to March 2007 reflect treatment for anger management and PTSD.  The Veteran endorsed symptoms of avoidance, recurrent and intrusive memories, flashbacks, increased terminal insomnia, slightly worse concentration and memory, slightly increased hypervigilence, social isolation, irritability and outbursts of anger, hypervigilance, and an exaggerated startle response.  

Mental status examinations dated from May 2006 to March 2007 indicated that the Veteran was alert, oriented, and cooperative, and he had no motor abnormalities.  His speech was normal, his mood was good to "on edge," and his affect was euthymic, reactive, and adequate with no lability.  The Veteran's thought processes were also linear, relevant, and goal-directed.  His memory was intact, and insight and judgment were appropriate.  There was no evidence of suicidal or homicidal ideation, ruminations, or obsessional ideations.  The psychiatrist observed that the Veteran copes with his chronic, severe PTSD by avoiding, but also indicated that he has had a productive work life, despite the severity of his symptoms.  It was further noted that the Veteran worked by himself as a consultant to control and limit his interaction with others, as well as limit his socializing.  He was diagnosed with PTSD, and his Global Assessment of Functioning (GAF) scores were recorded as being of 60 in May 2006, 54 in June 2006, 55 in October and December 2006, and 54 in March 2007.  

The Veteran was afforded a VA examination in April 2007 at which time he reported having multiple symptoms, including problems with sleeping, social isolation, losing his temper at little things, nightmares especially after watching the news, avoiding crowds, and hypervigilance looking over his shoulder.  A mental status examination revealed that the Veteran was alert, oriented, and cooperative and he appeared to be reliable in his self-report.  The Veteran was not withdrawn or agitated, and there was no evidence of motor retardation or motor abnormalities.  The Veteran denied having auditory hallucinations, but stated that he saw silhouettes of people in front of him three to five times per month.  There was no evidence of an altered level of consciousness, and concentration was unimpaired.  The Veteran denied having any obsessive thinking, compulsive behaviors, mania, or panic attacks.  His affect was euthymic during the interview, but the examiner noted that his affect was restricted in that he had an inability to show affection freely.  The Veteran denied having any suicidal or homicidal ideations, and there was no evidence of an impaired capacity to take care of himself.  The Veteran did report having sleep disturbance.  He also stated that he enjoyed sailing, and he indicated that he was active in the Masonic temple and worked with his own optician's office.  He was diagnosed with chronic PTSD and depressive disorder not otherwise specified, and he was assigned a GAF score of 70.  The examiner noted that the Veteran's symptoms did not appear to have increased dramatically since the last report.  

Vet Center records dated from March 2005 to April 2007 document the Veteran as having nightmares, anxiety, hyperarousal, strict control over his environment, difficulty with sleep, intrusive thoughts, and avoidance.  An October 2006 note indicated that the Veteran had some increased stress after returning from vacation and noted that he had experienced two episodes that appeared to be panic attacks.  An April 2007 note also showed that the Veteran was stable, but somewhat anxious.

In an August 2007 statement, the Veteran indicated that he took medications daily for depression and anxiety because he was not sleeping, and he reported having infrequent bouts of flashbacks and episodes of anxiety.  He also stated that he avoided crowds and had trouble with concentration.  In addition, the Veteran indicated that he had only been able to work 20 to 25 hours per week since 1975 and claimed that he had only been able to be self-employed.  In a separate August 2007 statement, the Veteran reported having nightmares, infrequent angry outbursts, anxiety and panic attacks, insomnia, and phobias of crowds and social situations.

VA treatment records dated from June 2007 to August 2008 indicate that the Veteran continued to complain of PTSD symptoms, particularly that he still avoided people to manage his symptoms.  The Veteran had recurrent, intrusive, and distressing memories, nightmares, and flashbacks; distress from traumatic triggers; avoidance of environmental triggers; social isolation; difficulty experiencing loving emotions; feeling detached and estranged from others; difficulty falling sleep; irritability and outbursts of anger; some difficulty concentrating; hypervigilance; and, an exaggerated startle response.  Mental status examinations revealed that the Veteran was alert and cooperative and had good eye contact.  There were no motor abnormalities, and his speech was normal.  His affect was euthymic to irritable, but was reactive with adequate range and with no lability.  The Veteran's thought processes were linear, relevant, and goal-directed.  His memory was intact, and his insight and judgment were appropriate.  There was no evidence of suicidal and homicidal ideation, a thought disorder, ruminations, or obsessional rituals.  The psychiatrist noted that the Veteran had severe PTSD resulting in social isolation, as he coped with avoidance.  He worked by himself and as a consultant to control and limit his interaction with others.  A GAF score of 55 was consistently provided.

The Veteran was provided another VA examination in April 2009 during which he reported having difficulties, memory problems, survivor quilt, difficulties concentrating, avoidance of news and stories about Vietnam, avoidance of crowds, feeling detached, being social isolated, and having intrusive memories several times per month.  He also indicated that he was treated for anger problems and had dropped out of the Masons because he could not remember the rituals he was supposed to perform.  The Veteran did report having a few close friends and a girlfriend, and his primary recreational activity was sailing with one of those friends.  A mental status examination revealed no evidence of psychomotor retardation.  The Veteran had adequate sleep due to medication, but did still awaken and have trouble falling back to sleep.  There was no evidence of hallucinations or suicidal or homicidal ideations.  The Veteran was assessed as having chronic PTSD and depressive order not otherwise specified, and a GAF score of 68 was provided.  The examiner stated that the Veteran's symptoms remained at the same level of severity since his last examination in 2007.  His psychiatric symptoms continued to cause emotional distress and interfere with his social functioning, but the examiner stated they had not prevented the Veteran from maintaining relationships with others and did not significantly impact functioning in his occupation.

A June 2009 letter from a Vet Center readjustment counselor in response to the RO's proposed reduction stated that the Veteran had received treatment at the facility for the previous two years.  The counselor believed that the Veteran's 50 percent rating should not be reduced based on the April 2009 VA examination.  He stated that the Veteran functioned with self-imposed, severely narrow parameters meaning that the Veteran had limited his activities due to his discomfort and at times panic when dealing with crowds.  Even with medications, the counselor noted that changes still triggered shut downs and an increase in anger and irritability, which in turn, caused difficulty with his significant other or family functions.

A June 2009 VA treatment record noted that the Veteran had symptoms, including intrusive thoughts, distressing dreams, anxiety and tearfulness at the thought of the Vietnam wall, panic attacks, avoidance of thoughts and activities, detachment, restricted affect, sleep disturbances, irritability, difficulty focusing and concentrating, hypervigilance, and an exaggerated startle response.  The psychiatrist stated that the Veteran suffered from significant limitations due to PTSD.  While the Veteran's symptoms appeared moderate in nature, he stated that such a description only applied because the Veteran functioned in self-imposed, severely narrow parameters.  The Veteran limited his exposure to potential triggers and isolated himself to decrease the intensity of his symptoms.  He was unable to attend crowded events due to his PTSD.  In addition, the Veteran's irritability and anger were still evident even in his limited sphere, and his impairment was evident in both his personal relationships and his inability to tolerate patrons in his business.  

An October 2009 letter from a Vet Center counselor documented PTSD symptoms, such as avoidance of noises and smells related to the Veteran's trauma, avoidance of close relationships, nightmares, hypervigilance, anxiety around crowds or in restaurants, inconsistent sleep patterns, intrusive thoughts, depression, irritability, agitation, poor memory, difficulty concentrating, emotional numbing, and frequent panic attacks.  The counselor noted that the Veteran suffered from major exacerbations "when encountering similarities which trigger memories of his service in Vietnam."  He stated that the Veteran was very careful about exposing himself to triggers, and thus, he was able to function as long as he was in control of his environment.  The counselor further indicated that the Veteran had given up his hobby of sailing and had limited his number of friends, as well as his activities with the Masons.  He noted that the Veteran had good hygiene and dressed appropriately, but stated that at times his severe PTSD symptoms limited his ability to function for weeks during which he could become very confrontational and angered.  

Vet Center records dated from 2007 to October 2009 reiterated the Veteran's PTSD symptoms noted in the October 2009 letter from the Vet Center rehabilitations counselor.  

Based on the foregoing, the Veteran's PTSD appears to be primarily manifested by avoidance of triggers and crowds, recurrent and intrusive memories, flashbacks, sleep problems, irritability, hypervigilance, nightmares, hyperarousal, social isolation, difficulty concentrating, and exaggerated startle response, flashbacks, and anxiety.  Examinations and treatment records revealed no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or, neglect of personal appearance or hygiene.  

Overall, the Veteran's speech was normal, his judgment and insight were adequate, and the Veteran denied obsessive thinking, compulsive behaviors, auditory hallucinations, and suicidal or homicidal ideations.  There was no evidence of a thought disorder, and the Veteran was oriented to time and place.  He was also noted to have good hygiene.

Vet Center treatment records did document two episodes of what appeared to be panic attacks after the Veteran returned from vacation in October 2006, and in an August 2007 statement, he reported having anxiety and panic attacks.  However, he denied having panic attacks during the April 2007 VA examination, and there is no recent evidence of panic attacks.  As such, it cannot be said that there has been near-continuous panic.   Moreover, the April 2007 examiner noted that there was no evidence of impaired capacity of the Veteran to take care of himself.  Indeed, there is no evidence showing that panic or depression results in him not being able to function independently, appropriately, and effectively.

 
The Veteran has complained of some difficulty concentrating and with memory, including being unable to remember certain rituals performed by his Mason Temple, but repeated examinations showed that the Veteran's memory was intact.  There is also no evidence of memory loss affecting his ability to remember the names of close relatives, his occupation, or his own name.

Moreover, the Veteran has maintained social interactions with his girlfriend, family members, and friends.  The Veteran also participated in a Mason Temple and sailed with a friend until approximately 2009.  However, despite stopping those activities, he has still maintained some relationships, including one with a girlfriend, since that time.

There is also evidence suggesting that the Veteran has functioned by limiting his activities and avoiding triggers.  It was noted that exposure to triggers caused exacerbations manifested by increased irritability and anger, which affected his business and personal relationships.  The April 2009 VA examiner also noted that the Veteran's symptoms continued to cause the Veteran emotional distress and interfere with his social functioning.  However, the examiner further commented that the symptoms did not prevent him from maintaining relationships with others and did not significantly impact his functioning in his occupation.  Indeed, his psychiatrists have noted that the Veteran has been able to sustain employment despite his PTSD symptoms.

The Board further observes that the Veteran has been evaluated as having a Global Assessment of Functioning (GAF) scores between 54 and 70.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.   A GAF score ranging from 61 to 70 is assigned for some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).  While important in assessing the level of impairment caused by psychiatric illness, a GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

While the Board has considered the degree of functioning as evidenced by this reported scale score, it is but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas.  Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met.   Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim for an increased evaluation for PTSD.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability or has marked interference with employment,  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed.  Although he has alleged some degree of occupational impairment due to his PTSD, he has not contended, nor does the evidence show, that he is entirely unemployable.  As such, the evidence and the Veteran's contentions have not reasonably raised the question of whether he is unemployable due to the disability for which the increased rating is sought.  Therefore, no further consideration of entitlement to TDIU is necessary in this case.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


